Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Robert P. Auerbach on 01/07/2021.
	The application has been amended as follows:
17. 	(currently amended) The computing apparatus of the system of claim 12, wherein the instructions further configure the computing apparatus to: 
detect insertion of handwritten notes or drawings on the source document, wherein the handwritten notes or drawings are generated by the user manipulating a touch screen or other input device; 
detect dimensions and screen position of the handwritten notes or drawings; and 
save the handwritten notes or drawings, the dimensions, and the screen position for use in the new document.

18. 	(currently amended) The computing apparatus of the system of claim 12, wherein the instructions further configure the computing apparatus to: 

search the keywords for date/time entities, wherein the date/time entities include alphabetic and numeric indicators of date and time; 
use the named entities to determine location context for the source document; and 
use the date/time entities to determine time sensitivity for the source document.

Allowable Subject Matter
Claim1, 3-14, 17-23 allowed.
The following is an examiner’s statement of reasons for allowance: None of the references along or in combination teaches the limitations recited in the independent claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611